Gilbert, J.
1. The court did not err in overruling the demurrer to the petition, either on the ground of jurisdiction or otherwise. Substantial relief was prayed both against Tippins, the constable, residing in the County of Appling, and against Peacock, who resided in Bacon County.
2. Some of the language in the petition permitted a construction that a mandatory injunction was sought, and as to that relief the petition was subject to the demurrer. The court should have stricken that language from the petition. But the ruling was harmless, because that portion of the petition was disregarded by the court in the judgment rendered.
3. The judgment, when properly construed, merely ordered the defendant constable, on failure to make the bond required by law, to deliver the goods over to the plaintiff. So construed, the court did not err in the judgment to which exception is taken.

Judgment affirmed.


All the Justices concur.

M. E. Wood and II. L. Williams, for plaintiffs in error.
I. J. Bussell, contra.